If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



RICKY LEWIS and DAMON WILLIAMS                                     UNPUBLISHED
                                                                   February 21, 2019
              Plaintiffs,
and

MICHIGAN INSTITUTE OF PAIN AND
HEADACHE, P.C., doing business as METRO
PAIN CLINIC,

              Plaintiff-Appellee


v                                                                  No. 341538
                                                                   Wayne Circuit Court
CITY OF DETROIT,                                                   LC Nos. 16-004421-NI;
                                                                           16-004042-NF
              Defendant-Appellant.


Before: JANSEN, P.J., and BECKERING and O’BRIEN, JJ.

BECKERING, J. (concurring).

        In light of our Supreme Court’s ruling in Covenant Med Ctr, Inc v State Farm Mut Auto
Ins Co, 500 Mich 191; 895 NW2d 490 (2017), and this Court’s subsequent holding in W A Foote
Mem Hosp v Michigan Assigned Claims Plan, 321 Mich App 159; 909 NW2d 38 (2017), I
concur with my colleagues regarding the necessary outcome in this matter. We are bound by
Covenant and Foote, despite the challenges that have ensued in pending cases where litigants
relied on prior rulings of this Court that held healthcare providers had standing to sue no-fault
insurers directly. As the majority opinion notes, Covenant held:

       [A] review of the plain language of the no-fault act reveals no support for
       plaintiff’s argument that a healthcare provider possesses a statutory cause of
       action against a no-fault insurer. This conclusion does not mean that a healthcare
       provider is without recourse; a provider that furnishes healthcare services to a
       person for injuries sustained in a motor vehicle accident may seek payment from
       the injured person for the provider’s reasonable charges. However, a provider


                                               -1-
       simply has no statutory cause of action of its own to directly sue a no-fault
       insurer. [Covenant Med Ctr, Inc, 500 Mich at 217-218 (footnotes omitted).]

At oral argument, plaintiff, Michigan Institute of Pain and Headache, PC, doing business as
Metro Pain Clinic, argued that despite the fact that it has no statutory cause of action of its own
to directly sue defendant, the City of Detroit, it was entitled to file and have enforced its “Notices
of Liens” for repayment of medical bills in the action filed by Ricky Lewis and Damon
Williams, just as medical healthcare insurers such as Blue Cross Blue Shield of Michigan do in
personal injury claims. However, healthcare insurers entitled to such liens have a contractual
right (by way of a subrogation clause) to do so. Plaintiff has produced no evidence nor cited any
legal authority entitling it to a lien in this instance. Thus, it has abandoned the issue. Flint City
Council v Michigan, 253 Mich App 378, 393 n 2; 655 NW2d 604 (2002) (“this Court will not
search for authority to support a party’s position, and the failure to cite authority in support of an
issue results in its being deemed abandoned on appeal.”) As such, I concur in the majority
opinion.



                                                              /s/ Jane M. Beckering




                                                 -2-